DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,628,542. Specifically, claim 1 is rejected over claim 1 of U.S. Patent No. 8,628,542, claim 2 is rejected over claim 1 of U.S. Patent No. 8,628,542, claim 3 is rejected over claim 1 of U.S. Patent No. 8,628,542, claim 4 is rejected over claim 2 of U.S. Patent No. 8,628,542, claim 5 is rejected over claim 3 of U.S. Patent No. 8,628,542, claim 6 is rejected over claim 4 of U.S. Patent No. 8,628,542, claim 7 is rejected over claim 5 of U.S. Patent No. 8,628,542, claim 8 is rejected over claim 6 of U.S. Patent No. 8,628,542, claim 9 is rejected over claim 7 of U.S. Patent No. 8,628,542, claim 10 is rejected over claim 1 of U.S. Patent No. 8,628,542, claim 11 is rejected over claim 8 of U.S. Patent No. 8,628,542, claim 12 is rejected over claim 9 of U.S. Patent No. 8,628,542, claim 13 is rejected over claim 10 of U.S. Patent No. 8,628,542, claim 14 is rejected over claim 11 of U.S. Patent No. 8,628,542, claim 15 is rejected over claim 12 of U.S. Patent No. 8,628,542, claim 18 is rejected over claim 1 of U.S. Patent No. 8,628,542, claim 19 is rejected over claim 3 of U.S. Patent No. 8,628,542, and claim 20 is rejected over claim 6, 9 or 10.  Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar treatments for benign prostatic hypertrophy, comprising assessing an anatomy of the median lobe, inserting a treatment device within the urethra, the treatment device comprising an extendable needle and elongate member advanceable through the needle.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitation(s) being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include: “means for applying energy to destroy or cauterize median lobe tissue” in claim 19.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure for capturing and/or removing median lobe tissue” in claim 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lunquist et al. US 5667488.
Regarding claims 1, 16, 17, Lunquist et al. discloses a method for treating benign prostatic hypertrophy (column 1, lines 15-20, device and method for benign prostatic hypertrophy or hyperplasia), comprising: assessing an anatomy of a median lobe (column 9, lines 16-21; prostate anatomy has been assessed to determine the necessity for treatment); inserting a treatment device within a urethra (column 3, lines 21-27, sized to be able to enter the urethra; column 10, lines 51-57, portions 91 and 101 urged through and extend through the urethral wall; column 15, lines 39-48, sheath inserted into the urethra), the treatment device includes an extendable needle 91 and an elongate member 101 (figure 2); actuating the treatment device to advance the needle within the median lobe within a bladder neck (needle actuator 151; column 15, lines 39-48; column 16, lines 3-10; needle 91 and elongate member 101 are moved into the median lobe of the prostate; rigid sheath 41 is introduced and advanced through the urethra and bladder, column 9, lines 60-64) relaxing an opening of the bladder so that space is created to permit an increased luminal opening at the bladder neck (column 10, lines 4-14; sheath is rotated to the proper angle to create space); and manipulate the elongate member to capture, separate, cut, dissect and/or remove tissue of the median lobe or cutting the bladder neck and/or soft tissues surrounding the bladder neck (device will cut through the median lobe with distal end sharp point 103, column 5 lines 28-29; and ablation is carried out, column 16, lines 3-12).  
Regarding claims 2, 3 and 18, Lunquist et al. discloses a method and system for enlarged median lobe treatment, comprising: a treatment device (extendable needle 91 and an elongate member 101, figure 2), the elongate member being advanceable through the needle (column 5, lines 21-22, elongate member 101 is slidably mounted in the needle 91, figure 6), advancing the elongate member through and beyond the needle (shown within the needle, figure 6 and shown as elongate member tip 283 extended through the needle in a similar embodiment, figure 13) configured for capturing or removing median lobe tissue.  Examiner notes that “the structure for capturing and/or removing median lobe tissue” comprises the sharp tip 103, or cutter, which is being considered under 112(f) as an equivalent for the least one of vacuum, a cutter, a pincher, a ligature, or a dissector.
Regarding claims 5 and 19, Lunquist et al. discloses a means for applying energy to the medial lobe to destroy tissue (column 16, lines 10-12; radiofrequency ablation). Examiner notes that applying energy, such as radiofrequency ablation with the needle ablation device, is being considered under 112(f) as an equivalent means for applying energy.
Regarding claim 20, Lunquist et al. discloses the elongate member including one or more of a vacuum, a cutter, a pincher, a ligature, or a dissector (cutter, with sharp tip 103, figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunquist et al. US 5667488 in view of Rudie US 5300099.
Regarding claim 6, Lunquist et al. discloses a method for treating benign prostatic hypertrophy (column 1, lines 15-20, device and method for benign prostatic hypertrophy or hyperplasia), comprising applying energy to the median lobe to destroy tissue (column 16, lines 10-12, ablation) essentially as claimed as discussed above, but fails to disclose the energy being microwave energy.
Rude teaches an ablation device wherein microwave energy is delivered (column 3, lines 18-22) for therapy of tissue, specifically the prostate (column 1, lines 17-21) and reduce the length of a treatment session while only affecting undesirous tissue (column 2, lines 65-67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lundquist et al. with microwave energy, as taught by Rudie, to reduce the length of a treatment session while only affecting undesirous tissue.

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunquist et al. US 5667488 in view of Neuwirth et al. US 5159925.
Regarding claims 7 and 8, Lunquist et al. discloses the method essentially as claimed as discussed above, but fails to explicitly disclose further cauterizing median lobe tissue, or applying a vacuum to remove tissue from the median lobe.
Neuwirth et al. teaches an ablation device that uses energy causing cauterization necrosis of the tissue of the gallbladder or prostate (abstract, lines 1-6; column 1, lines 15-29; cauterizing apparatus for treatment of benign prostate hypertrophy), and applying a vacuum (to provide suction irrigation, column 7, lines 43-45).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lunquist et al. to cauterize and apply vacuum to the median lobe tissue, as taught by Neuwirth et al. to treat benign prostate hypertrophy and remove superficial layers without the disadvantage of resectoscopic removal of the prostate (column 2, lines 54-59).

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunquist et al. US 5667488 in view of Janssens US 7008381.
Regarding claims 9 and 10, Lunquist et al. discloses an elongate member 91, but fails to explicitly disclose the elongate member including a rotatable helical blade or a curved cutting blade, further comprising rotation of the helical blade.
Janssens teaches a device having an extendable needle 4 and an elongate member including a rotatable helical cutting blade 2 or curved cutting blade 2 (figure 1) capable of cutting, capturing, and removing tissue efficiently with minimal damages to surrounding tissues (column 1, lines 26-33).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lunquist et al. with a rotatable helical or curved cutting blade, as taught by Janssens, in order to efficiently facilitate cutting, capturing, or removing tissue with minimal damages to surrounding tissues.

Claims 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunquist et al. US 5667488 in view of Yoon US 6159207.
Regarding claims 11-15, Lunquist et al. discloses the method essentially as claimed, as discussed above, but fails to explicitly disclose the elongate member including articulating cutting arms, an expandable cutter, a blunt dissector further comprising a cutting blade, or a ligature for cutting or dissecting, or placing a ligature about the median lobe tissue.
Yoon teaches an ablation device 30 for treating the prostate (column 6, lines 45-47), having articulating arms 56 (figure 3A), the arms 56 provided with covers 58 to be used as a blunt dissection tool to separate tissue (column 6, lines 29-39), the device may comprise any number of instruments for expandable cutters, such as scissors or forceps, biopsy specimen instruments, forceps, suturing instruments (sutures may be considered ligatures), suction instruments, cutting instruments, clip applicators, ring applicators, coagulating instruments, cautery instruments, sponge sticks, and the like, for treatment of the desired tissue zone by assisting in manipulation of tissue and to protect during the ablation procedure (column 3, lines 39-42; column 14, lines 29-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lunquist et al. with articulating cutting arms, expandable cutters, or blunt dissectors having a cutter, or ligatures as taught by Yoon, to cut, dissect, or treat tissue of the prostate as required to assist in tissue manipulation for protecting the ablation procedure or other procedures (column 14, lines 29-38). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and at large fails to disclose placing tissue ablation apparatus in or near the ejaculatory ducts since impotence is an undesirable side effect of prostatectomy surgeries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/
Examiner, Art Unit 3771

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771